IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRlCT OF OHIO

 

WESTERN DIVISION
WARREN EASTERLING,
Plaintiff,
vs. v Case NO. 3:]9€\/1 12
PRESIDENT DONALD .I. TRUl\/IP, er al., JUDGE WALTER H. RICE
Defendants.
ORDER

 

I-Iaving been named as a Defendant in this case, the undersigned hereby RECUSES

himself f"rom this matter, and it is referred to Clerk Oi`CourtS for reassignment.

/jw‘

IT IS SO ORDERED.

 

April 19, 2019 WALTER H. RICE
UNITED STATES DISTRICT .IUDGE

Copies t0:

Counsel of record

